 

Case: 1:19-cr-00518-SL Doc #: 1 Filed: 08/28/19 1 o0f1. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURT ope 9, 58
FOR THE NORTHERN DISTRICT OF OHIO ~~" ~
EASTERN DIVISION -

UNITED STATES OF AMERICA, INDICTM E NT

Plaintiff,

)
)
V. CASE b ° 19 CR 51 :
:
)
)

 

 

Title 18, United States Code,
KATHERINE E. COTTO, Section 641
Defendant.

COUNT 1
(Theft of Government Property, 18 U.S.C. § 641)

The Grand Jury charges:

From in or around July 2013 and continuing until in or around October 2017, in the
Northern District of Ohio, Eastern Division, Defendant KATHERINE E. COTTO, ina
continuing course of conduct, willfully and knowingly did steal, purloin and convert to her own
use, without authority, dispose of property of the United States exceeding $1,000.00 in value,
belonging to the United States Social Security Administration, an agency of the United States, to
wit: Title II Retirement Insurance benefits, in the amount of approximately $55,908.00, in
violation of Title 18, United States Code, Section 641.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
